IN THE SUPREME COURT OF THE STATE OF NEVADA


                   IN THE MATTER OF RESIGNATION                             No. 69673
                   OF NANCY E. KILLEEN, BAR NO.
                   3985.                                                            FILED
                                                                                     FEB 1 9 2016
                                                                                     s
                                                                              CI.
                                                                              BY     *it/
                                                                                    CHI   •    P
                                                                                                   re
                                                                                                    1141 K




                             ORDER GRANTING PETITION FOR RESIGNATION
                                  This is a joint petition by the State Bar of Nevada and
                   attorney Nancy E. Killeen for her resignation from the Nevada bar.
                                  SCR 98(5) provides that Nevada attorneys who are not
                   actively practicing law in this state may resign from the state bar if
                   certain conditions are met. The petition includes statements from state
                   bar staff confirming that no disciplinary, fee dispute arbitration, or client
                   security fund matters are pending against Killeen; and that she is current
                   on all membership fee payments and other financial commitments relating
                   to her practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                  Bar counsel has recommended that the resignation be
                   approved, and the Board of Governors has approved the application for
                   resignation.      See SCR 98(5)(a)(2). Killeen acknowledges that her
                   resignation is irrevocable and that the state bar retains continuing
                   jurisdiction with respect to matters involving a past member's conduct
                   prior to resignation. See SCR 98(5)(c)-(d). Finally, Killeen has submitted
                   an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
         OF
      NEVADA


(.0) 1947A    ea                                                                              Kp-O53 8 0
                             The petition satisfies the requirements of SCR 98(5).
                 Accordingly, we approve attorney Nancy E. Killeen's resignation. SCR
                 98(5)(a)(2). The petition is hereby granted.
                             It is so ORDERED.


                                                                                     C.-J.
                                                           Parraguirre


                                                                                       J.
                                                           Hardesty




                                                                                       J.



                                                                                       J.
                                                           Gibbons




                 cc:   Killeen & Associates, P.C.
                       C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A    e